Exhibit 10.2

Assignment Agreement

between

 

Kelly Services Management Sàrl

avenue Edouard-Dubois 20, 2006 Neuchâtel 6, Switzerland

   “Company” and    Olivier Thirot    “Employee”



--------------------------------------------------------------------------------

2 / 6

Assignment Agreement

 

 

On April 1, 2008, the Company and the Employee entered into an employment
agreement (as amended (“Employment Agreement”)).

The parties have agreed that the Employee will be sent on an assignment to Kelly
Services, Inc., 999 West Big Beaver Rd., Troy, MI 48084 (“Host Company”) in
accordance with the terms and conditions set forth herein (“Assignment”). All
terms of the Employment Agreement with the Company remain valid and unchanged,
unless otherwise stated hereinafter.

For the duration of the Assignment the parties have agreed the following:

 

1. Term

 

  (a) The Assignment shall start as of January 1, 2016 and is expected to end on
December 31, 2016. The Company reserves the right to recall the Employee earlier
than the contemplated end date.

 

  (b) It is expressively understood that at any time during the term of the
Assignment either the Employee or the Company can give notice of termination of
the Employment Agreement in accordance with the terms of the Employment
Agreement.

 

2. Position and Integration into Host Company

 

  (a) The Employee shall be assigned to and work for the Host Company in a
position as Senior Vice President and Chief Financial Officer of the Host
Company, or in such other position as the Host Company may assign to the
Employee from time to time.

 

  (b) The Employee shall report to the President and Chief Executive Officer of
the Host Company. At all times during the term of the Assignment, the Employee
shall comply with the instructions and directions as given by the President and
Chief Executive Officer of the Host Company and the Board of Directors of the
Host Company.

 

3. Place of Work

The Employee’s place of work shall be at the Host Company’s offices in Troy,
Michigan, or such other premises as the Host Company may use from time to time.
The Host Company’s duties may require the Employee to travel on business for the
Host Company to other locations both in Switzerland and abroad.

 

4. Working Hours, Working Time, Public Holidays

Working hours, working time (including, where applicable, shift schedules) and
public holidays shall be determined in accordance with the Host Company’s
regulations.



--------------------------------------------------------------------------------

3 / 6

Assignment Agreement

 

 

5. Remuneration

 

  (a) The base salary shall be CHF 496,673 gross p.a. (pro rata), payable in 12
equal monthly installments one month in arrears on or around the last calendar
day in the respective month (“Base Salary”). The Base Salary shall be the
remuneration for regular working time, overtime (Überstunden), excess-overtime
(Überzeit), and any other service rendered by the Employee for the Employer. The
Employer shall deduct from the Base Salary the social security charges and other
charges due under applicable law and the pension plan of the Employer.

 

  (b) The Employee shall be entitled to participate in the Employer’s bonus
program, if any, with an Incentive Target (STIP) of 75%, subject to the terms
and conditions of such bonus program as communicated by Employer from time to
time. The Employee acknowledges and agrees that the Employer may unilaterally
amend or change the bonus program from time to time or discontinue a bonus
program at any time. Any bonus payment shall be paid-out at such times as such
payments are customarily made by the Employer. The Employer shall deduct from
any bonus payment the social security charges and other charges due under
applicable law and the pension plan of the Employer.

 

  (c) The Employee shall be entitled to participate in the Host Company’s long
term incentive plan (LTIP) effective beginning with the 2016 LTIP award, subject
to the terms and conditions of the LTIP program as communicated by the Host
Company from time to time; and the Employee acknowledges and agrees that the
LTIP program is a fully discretionary bonus program of the Host Company, and
awards (if any) made under, and all rights and entitlements arising out of such
LTIP program are awards made by, and rights and entitlements against, the Host
Company. The Employee acknowledges and agrees that the Employer may unilaterally
amend or change the LTIP program from time to time or discontinue a bonus
program at any time.

 

  (d) Unless otherwise expressly agreed upon in writing, the payment of any
other gratuities, bonuses, profit shares, premiums or other extra payments shall
be on a voluntary basis, subject to the provision that even repeated payments
without the explicit repetition of such reservation shall not create any claim
for the Employee, either in respect to their cause or their amount, either for
the past or for the future.

 

6. Assignment Support

 

  (a) The Company will participate in the costs and actions necessary to process
the Employee’s and his accompanying dependent(s)’ temporary and permanent visas
and/or work permit(s). The Employee shall respond quickly and accurately to all
requests for information or assistance from the Host Company’s immigration
counsel. If the Employee receives requests from immigration authorities, he
shall notify the Company immediately about such requests.



--------------------------------------------------------------------------------

4 / 6

Assignment Agreement

 

 

  (b) The Company shall make available to the Employee external tax counsel for
full preparation of the Employee’s US and Swiss tax returns for the duration of
the Assignment and up to two calendar years thereafter.

 

  (c) The Company shall provide tax equalization support in accordance with the
provisions of the Corporate Human Resources Policy, “Tax Equalization”.

 

7. Confidentiality

The Employee shall keep strictly confidential and not disclose to any third
party any confidential information, business secrets, trade secrets, and/or
other proprietary information of the Company and of the Host Company,
respectively (including, but not limited to, any confidential information of the
Company to the Host Company, and any confidential information of the Host
Company obtained during the Assignment to the Company, respectively).

 

8. Intellectual Property

 

  (a) All intellectual property, including inventions and designs, and other
proprietary work effort which the Employee either alone or in conjunction with
others invents, conceives, makes or produces during the Assignment and which
directly or indirectly:

 

  (i) relate to matters within the scope of the Employee’s duties or field of
responsibility; or

 

  (ii) are based on the Employee’s knowledge of the actual or anticipated
business or interests of the Host Company; or

 

  (iii) are aided by the use of time, materials, facilities or information of
the Host Company

and all legal rights therein shall be the sole and exclusive property of the
Host Company.

 

  (b) The Employee shall communicate promptly and confidentially in writing to
the Host Company such inventions, designs and work effort of a proprietary
nature.

 

  (c) The Host Company shall be entitled to acquire any invention, design and
proprietary work effort invented, conceived, made or produced by the Employee
merely on occasion of his/her employment activity, but not during the
performance of his/her contractual duties. The Host Company shall inform the
Employee in writing within six months upon receipt of the Employee’s notice in
accordance with paragraph (b) above whether it wishes to acquire the rights to
such invention, design or proprietary work effort or whether such invention,
design or proprietary work effort will be released to the Employee.



--------------------------------------------------------------------------------

5 / 6

Assignment Agreement

 

 

  (d) The Employee shall execute and perform at the expense of the Host Company
both during the continuance of the Assignment and at all times thereafter all
such applications, assignments, documents, acts and things as may reasonably be
required by the Host Company for the purpose of obtaining and enforcing all
necessary legal protection in respect of inventions, designs and other
proprietary work effort owned by the Host Company.

 

9. No change of Permanent Place of Residence and Domicile / Tax Considerations

The Employee shall continue to keep his current permanent place of residence
(Lebensmittelpunkt) and his domicile (Wohnsitz) during the Assignment in Geneva.
Any tax costs that may arise as a result of changing of the permanent place of
residence during the Assignment will be the personal responsibility of the
Employee.

 

10. Company Policies

The guidelines, regulations and policies of the Company remain applicable unless
otherwise stated in this Amendment Agreement. In case of a conflict between the
guidelines, regulations and policies of the Company and the guidelines,
regulations and policies of the Host Company, the guidelines, regulations and
policies of the Host Company shall prevail during the term of the Assignment.

 

11. General Provisions

 

  (a) This Amendment Agreement constitutes the entire agreement and
understanding among the Parties with respect to the Assignment and supersedes
any previous assignment letters or agreements.

 

  (b) This Amendment Agreement may only be modified or amended by a document
signed by the Parties.

 

12. Governing Law and Jurisdiction

 

  (a) This Amendment Agreement, including the jurisdiction clause, shall be
governed by, interpreted and construed in accordance with the substantive laws
of Switzerland.

 

  (b) Exclusive jurisdiction for all disputes arising out of or in connection
with this Amendment Agreement shall be with the ordinary courts at the
registered place of incorporation of the Company.



--------------------------------------------------------------------------------

6 / 6

Assignment Agreement

 

 

Neuchâtel, Switzerland December 17, 2015

   

Troy, Michigan December 17, 2015

Place, Date     Place, Date Kelly Services Management Sàrl     Olivier Thirot

/s/ Natalia Shuman Fabbri

   

/s/ Oliver Thirot

Natalia Shuman Fabbri

Senior Vice President and

General Manager EMEA/APAC

   

Troy, Michigan December 17, 2015

    Place, Date    

Carl T. Camden

   

Carl T. Camden

President and Chief Executive Officer

   